FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TERESA MARTINEZ-LEDESMA,                         No. 12-70033

               Petitioner,                       Agency No. A098-571-031

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Teresa Martinez-Ledesma, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her applications for cancellation of removal

under 8 U.S.C. § 1229b(b)(1) and (2). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the numerous inconsistencies between Martinez-Ledesma’s testimony,

her witness’s testimony, and the record evidence, including discrepancies

regarding her initial entry and the time periods in which she was abused. See 8

U.S.C. § 1229a(c)(4)(B)-(C); see also Shrestha, 590 F.3d at 1046-47 (“Although

inconsistencies no longer need to go to the heart of the petitioner’s claim, when an

inconsistency is at the heart of the claim it doubtless is of great weight.”).

Martinez-Ledesma’s explanations for the inconsistencies do not compel a contrary

result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

      In light of this disposition, we need not reach Martinez-Ledesma’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                    12-70033